Case 3:15-cv-01211-HES-JRK Document 148 Filed 10/15/18 Page 1 of 7 PageID 4336



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 ERIC MITCHELL,

                Plaintiff,

 vs.                                                          Case No.: 3:15-cv-01211-HES-JRK

 CITY OF JACKSONVILLE, FLORIDA;
 GAIL LOPUT, individually; and
 KURT WILSON, individually;

             Defendants.
 ____________________________________________

             PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 (COUNT IV)

        Plaintiff, Eric Mitchell, by and through undersigned counsel files this motion for

 summary judgment as to Count IV of his Amended Complaint (Doc. 12). The jury in this case

 found that Defendant Kurt Wilson retaliated against Captain Mitchell in violation of 42 U.S.C.

 §1981. Further, the parties agree that Defendant Kurt Wilson is the final policymaker for the City

 of Jacksonville with respect to transfers of employees within the Jacksonville Fire Department.

 As such, the City is liable for the retaliatory acts of Defendant Kurt Wilson in transferring

 Plaintiff from his position at the training academy. In further support thereof, Plaintiff states as

 follows:

        1.      On November 25, 2015 Plaintiff filed his Amended Complaint against Defendants

 the City of Jacksonville, Gail Loput, and Kurt Wilson. (Doc. 12). The Amended Complaint

 contains four claims. Count I is a race discrimination claim under 42 U.S.C. § 1981 brought

 against the individual defendants pursuant to 42 U.S.C. § 1983. Id. at ¶¶ 48–54. Count II is a a

 retaliation claim under 42 U.S.C. § 1981 brought against the individual defendants pursuant to
Case 3:15-cv-01211-HES-JRK Document 148 Filed 10/15/18 Page 2 of 7 PageID 4337



 42 U.S.C. §1983 Id. at ¶¶ 55–62. Count III is a municipal liability claim brought against the City

 of Jacksonville for the acts of discrimination alleged in Count I. Id. at ¶¶ 63–74. Count IV is a

 municipal liability claim against the City of Jacksonville for the retaliatory acts alleged in Count

 II. Id. at ¶¶75–87.

         2.      On May 22, 2018, the Defendants filed their Answer and Affirmative Defenses to

 Plaintiff’s Complaint. (Doc. 68).

         3.      On September 17, 2018, the Court bifurcated the trial, splitting the claims against

 the individual Defendants from those against the City of Jacksonville. (Doc. 114).

         4.      On October 1, 2018, a trial commenced as to Mitchell’s claims against the

 individual defendants (Counts I and II).

         5.      On October 10, 2018, the jury rendered a verdict for that trial (Doc. 146). The

 verdict reflected no liability for both individual Defendants as to the discrimination claims raised

 in Count I. Id. However, the jury found both individual Defendants liable as to the retaliation

 claims raised in Count II. Id.

         6.      As such, the only claim that remains pending in this lawsuit is the municipal

 claim for retaliation against the City of Jacksonville raised in Count IV. 1

         7.      Plaintiff’s Complaint alleges multiple theories of municipal liability as to Count

 IV. However, for purposes of this motion the relevant allegation is contained in paragraph 84 of

 Plaintiff’s Amended Complaint:

                 Alternatively, Defendant Wilson was the final policymaker
                 regarding all transfers of employees within the Jacksonville Fire
                 Department.


 1
   Because no individual liability was found as to Plaintiff’s discrimination claims raised in Count
 I, the municipal liability claims against the City for those acts cannot raised in Count III do not
 survive in light of the jury’s verdict. See City of Los Angeles v. Heller, 475 U.S. 796 (1986).

                                                   2
Case 3:15-cv-01211-HES-JRK Document 148 Filed 10/15/18 Page 3 of 7 PageID 4338



 (Doc. 12 at ¶84).

        8.      The Defendants admitted this allegation in their Answer and Affirmative

 Defenses. (Doc. 68 at ¶ 84).

        9.      As such, Defendant Wilson’s retaliatory actions with respect to Plaintiff’s transfer

 represented the decision of a final policymaker for the City of Jacksonville.

        WHEREFORE, Plaintiff Respectfully requests that this Court enter its order granting

 summary judgment as to Count IV of Plaintiff’s Amended Complaint.

                            STATEMENT OF UNDISPUTED FACTS

        Defendant, Kurt Wilson, is the Director of the Jacksonville Fire and Rescue Department

 (“JFRD”). (Deposition of Kurt Wilson taken June 15, 2016 at 8, attached hereto as Exhibit 1).

 Wilson has held that position since August 2015. Id. Assignments to JFRD’s training academy

 are considered “special assignments” within JFRD. Id. at 61. The Fire Director has the right and

 “sole discretion” to select who will fill a special assignment. Id. at 35. There are no written

 policies or procedures that limit the Fire Director’s discretion in exercising the right of

 assignment. Id. at 36. This right is also codified in JFRD’s union contract. (See Excerpt from

 Agreement between the City of Jacksonville and International Association of Firefighters Local

 122 at §12.1(C)(1), attached as Exhibit 2).

        On October 2, 2015, Plaintiff was transferred from his special assignment at the training

 academy. The parties agree that Defendant Wilson authorized this transfer. (Doc. 68 at ¶ 44).

 Defendant Wilson also agreed that he was ultimately responsible for Plaintiff’s transfer: “In the

 event of Captain Mitchell’s case, yes, you can say that I was the final authority on him moving

 out.” Ex. 1 (Wilson Depo) at 37. The parties further agree that Defendant Wilson was the final




                                                   3
Case 3:15-cv-01211-HES-JRK Document 148 Filed 10/15/18 Page 4 of 7 PageID 4339



 policymaker for the City of Jacksonville regarding “all transfers of employees within the

 Jacksonville Fire Department.” (compare Doc. 12 at ¶84 with Doc. 68 at ¶84).

         On October 10, 2018, the jury returned a verdict finding that Defendant Wilson retaliated

 against Plaintiff with an adverse employment action (to wit, by transferring Mitchell 2) because

 Captain Mitchell engaged in a protected activity, awarding Plaintiff $16,000 in compensatory

 damages and $21,000 in punitive damages against Defendant Wilson. (Doc. 146).

                                      LEGAL STANDARD

        This motion is governed by Rule 56 of the Federal Rules of Civil Procedure, wherein all

 disputed issues of material fact are resolved in favor of the non-moving party.

                                   MEMORANDUM OF LAW

        In Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978) the Supreme

 Court concluded that municipal liability under 42 U.S.C. § 1983 is limited to deprivations of

 federally protected rights caused by action take “pursuant to official municipal policy of some

 nature.” Id. at 691. In Pembaur v. City of Cincinnati, 475 U.S. 469 (1986) the Court addressed

 whether, and in what circumstances, a decision by municipal policymakers on a single occasion



 2
  While the verdict form does not identify the adverse employment action that Wilson took, the
 Court’s jury instructions stated that to succeed on this claim against Defendant Wilson:

                Mitchell must prove each of the following facts by a preponderance
                of the evidence. . .
                Second: Fire Director Wilson then reassigned [Mitchell] to the
                Rescue Division; and that reassignment was an adverse employment
                action;
                Third: Fire Director Wilson only took the adverse employment
                action because of Mitchell’s protected activity.

 (Doc. 145 at 18–19). Thus, the jury’s verdict on this claim reflects a finding that Defendant
 Wilson transferred Plaintiff from the training academy in retaliation for engaging in protected
 activity.

                                                 4
Case 3:15-cv-01211-HES-JRK Document 148 Filed 10/15/18 Page 5 of 7 PageID 4340



 may satisfy this requirement. Id. at 470. Ultimately, the Pembaur Court found that the county

 prosecutor acted as “the final decisionmaker for the county” when, on a single occasion, he

 ordered deputy sheriffs to enter the plaintiff’s property without a search warrant. Id. at 484–485.

        In short, Pembaur recognized a species of municipal liability claim that could be

 predicated on the single decision of a “final policymaker.” See, e.g., Mandel v. Doe, 888 F.2d

 783 (11th Cir. 1989) (holding that physician’s assistant was final policymaker for county with

 respect to medical affairs at road prison because his decisions were not subject to supervision or

 review); Martinez v. City of Opa-Locka, 971 F.2d 708, 713–715 (11th Cir. 1997) (holding city

 manager was final policy maker where his decision to hire or fire administrative personnel was

 “completely isolated from review.”); see also Morro v. City of Birmingham, 117 F.3d 508 (11th

 Cir. 1997) (upholding trial court’s decision to hold defendants to pretrial order stating that police

 chief was the final policymaker regarding hiring and firing of policy officers where City failed to

 preserve its Monell defense at pretrial conference or request a modification of pretrial order

 identifying the police chief as final decision-maker).

        Here, the Defendants have admitted in their Answer that Defendant Wilson is the final

 policymaker for the City regarding all transfers within JFRD. (Doc. 68 at ¶84). This admission is

 supported by Defendant Wilson’s own testimony that his right of “special assignment” is

 exercised at his “sole discretion” and is not constrained by any policies or procedures. (Ex. 1

 (Wilson Depo) at 35–36). Indeed, Defendant Wilson himself indicated he was the “final

 authority” regarding Mitchell’s transfer. Id. at 37. The jury found that Defendant Wilson

 retaliated against Mitchell by transferring him out of the training academy. Because Defendant

 Wilson was the final policymaker with respect to Mitchell’s transfer, liability for Defendant

 Wilson’s actions as final policymaker are imputed to the City.



                                                   5
Case 3:15-cv-01211-HES-JRK Document 148 Filed 10/15/18 Page 6 of 7 PageID 4341



                                         CONCLUSION

        In light of the jury’s verdict, Summary Judgment is due to be granted as to Plaintiff’s

 Claim against the City of Jacksonville in Count IV of his Amended Complaint. (Doc. 12).



                                              Respectfully submitted,

                                                   /s/   Jesse B. Wilkison
                                              Wm. J. Sheppard, Esquire
                                              Florida Bar No.: 109154
                                              Elizabeth L. White, Esquire
                                              Florida Bar No.: 314560
                                              Matthew R. Kachergus, Esquire
                                              Florida Bar No.: 503282
                                              Bryan E. DeMaggio, Esquire
                                              Florida Bar No.: 055712
                                              Jesse B. Wilkison, Esquire
                                              Florida Bar No.: 118505
                                              Sheppard, White, Kachergus & DeMaggio, P.A.
                                              215 Washington Street
                                              Jacksonville, Florida 32202
                                              Telephone:     (904) 356-9661
                                              Facsimile:     (904) 356-9667
                                              Email:         sheplaw@sheppardwhite.com
                                              COUNSEL FOR PLAINTIFF




                                                 6
Case 3:15-cv-01211-HES-JRK Document 148 Filed 10/15/18 Page 7 of 7 PageID 4342



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been furnished to the following

 by the CM/ECF system, this 15th day of October 2018:

                             Derrel Q. Chatmon, Esquire
                             Sonya H. Hoener, Esquire
                             Sean Granat, Esquire
                             Jon Phillips, Esquire
                             Adina Teodorescu, Esquire
                             Office of General Counsel
                             117 West Duval Street
                             Suite 480,
                             Jacksonville, Florida 32202


                                                /s/ Jesse Wilkison__________
                                           ATTORNEY




                                              7
